[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             APRIL 10, 2007
                              No. 06-16576                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00359-CV-WDO-5


TAMMIE ANN HARRIS,

                                                      Plaintiff-Appellant,


                             versus

UNITED STATES OF AMERICA,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                             (April 10, 2007)

Before WILSON, PRYOR, and HILL, Circuit Judges.
PER CURIAM:

        Tammie Ann Harris appeals the district court’s entry of summary judgment

in favor of the United States in this action brought pursuant to the Federal Torts

Claim Act, 28 U.S.C. § 1346 (FTCA). On appeal Harris argues that the district

court erred in its interpretation of Georgia landlord-tenant law as to a landlord’s

alleged negligence.1 The government argues that Harris has not presented a

genuine issue for trial. After thorough review of the record, the briefs of the

parties and the arguments presented therein, we affirm the grant of summary

judgment by the district court in favor of the United States.

        The parties are familiar with the proceeding and only facts relevant to the

appeal will be repeated here. Harris and her family lived in two-story base housing

at Robins Air Force Base in Warner Robins, Georgia. Harris filed suit for damages

against the United States after she fell while eight months pregnant descending the

carpeted stairs and broke her leg. Harris testified that the carpet on one of the

stairs shifted or slipped as she stepped on it, causing her to lose her balance and

fall.



        1
         Georgia law is the substantive controlling law in this case as the FTCA provides a
waiver of sovereign immunity when the negligent or wrongful conduct of a United States
employee causes personal injury or death under circumstances where the United States, if a
private person, would be liable in accordance with the substantive law of the place where the
conduct occurred. See 28 U.S.C. § 1346(b)(1).

                                                2
       The district court granted summary judgment to the United States, finding

that Harris had presented no evidence to support either her negligence per se claim

or her general negligence claim. It found that Harris presented no evidence that the

carpeted stairs were not uniformly slip resistant. See McLain v. Mariner Health

Care, Inc., 631 S.E.2d 435, 437 (Ga. App. 2006). The district court also found that

Harris had superior knowledge regarding the existence of the allegedly hazardous

condition, and that no negligence on the government’s part was proven to be the

proximate cause of her injuries. See Hall v. Thompson, 388 S.E.2d 381, 382 (Ga.

App. 1989).2

       We review the grant of a motion for summary judgment de novo. See

Cotton v. Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1230 (11th Cir.

2006). A motion for summary judgment should be granted when “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P.

56(c). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita



       2
         One of the reasons given when Harris’ administrative claim for damages was denied
was that the United States did not have knowledge of the alleged carpet defect until after Harris
fell.

                                                3
Elec. Indus. Co. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986).

       In the case of a latent defect, such as an allegedly loose carpet in the present

case, Georgia law provides that a landlord generally is responsible for a negligent

failure to repair and maintain premises (1) only if the tenant has notified the

landlord, or (2) if the landlord has superior knowledge of the defect. See Steele v.

Chappell, 474 S.E.2d 309, 310 (Ga. App. 1996).

       The record is clear that Harris presented no evidence that the carpeted steps

were not uniformly slip resistant. The record is also clear that Harris admitted that

neither she nor her husband ever complained about a problem with the carpeting on

the stairs until after she fell.

       Based upon Harris’ superior knowledge of the condition of the carpet on the

stairs, the district court presumed that her knowledge of the danger was equal to or

superior to that of the United States and entered summary judgment in favor of the

government. See Evans v. Mathis Funeral Home, 996 F.2d 266, 269 (11th Cir.

1993) (Georgia courts presume plaintiff’s equal knowledge of hazardous

conditions when, inter alia, “plaintiff has traversed the steps only moments before

falling”). On this record, the district court correctly determined that there was

superior knowledge on Harris’ part under Georgia law. We affirm.

       AFFIRMED.



                                           4